NO. 07-06-0009-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                    MAY 4, 2006
                          ______________________________

                                    WILLIAM RIVAS,

                                                                Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

           FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

                  NO. CR-04I-129; HON. ROLAND SAUL, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

       Appellant, William Rivas, appeals from the trial court’s adjudication of his guilt for

aggravated assault with a deadly weapon by contending that his trial counsel was

ineffective. Counsel was purportedly ineffective because he did not obtain two expert

witnesses. The experts could have been used, he continues, at the hearing upon the

State’s motion to adjudicate guilt to show that he did not commit the crime resulting in the

decision to adjudicate. For the reason stated below, we dismiss the appeal.
       No appeal may be taken from the trial court’s decision to adjudicate guilt. TEX . CODE

CRIM . PROC . ANN . art. 42.12 §5(b) (Vernon Supp. 2005); Hogans v. State, 176 S.W.3d 829,

832 (Tex. Crim. App. 2005) (involving a claim of ineffective assistance). Given this rule,

a defendant may not assert, on direct appeal, that his attorney denied him the effective

assistance of counsel during the proceeding to adjudicate. Hogans v. State, 176 S.W.3d

at 833. Here, appellant asserts that his attorney should have acquired two experts to prove

that he did not commit the crime upon which the trial court founded its decision to

adjudicate appellant’s guilt. As posited, trial counsel’s supposed ineffectiveness is offered

as a way to attack the decision to adjudicate. And, because it is, we have no jurisdiction

to review the matter.

       Accordingly, we dismiss the appeal for want of jurisdiction.



                                                 Brian Quinn
                                                 Chief Justice



Do not publish.




                                             2